DETAILED ACTION

1. It is hereby acknowledged that 16/052968 the following papers have been received and placed of record in the file: Amendment date 03/08/21.

2. Claims 1, 3-12, 14-25, 27-34 are examined.  Claims 1, 4, 6-8,10, 12,14 and 17-21 have been amended.  Claim 31-34 are new.  

Response to Argument

3.  Applicant's arguments filed 10/09/20 have been fully considered but they are not persuasive.

Applicant argues at the cited portions, Wilus notes that “[f]or a slot, a UE can receive SFI conveyed by group common PDCCH and also SFI transmitted on UE-specific PDCCH.” Wilus § 4. Wilus contends that the UE may generally “expect [that the] two SFIs are [the] same,” and “[i]f two SFIs are different, it is preferred that UE follows the UE-specific PDCCH with ignoring the SFI on group common PDCCH ” Id. (emphasis added). Thus, as described by Wilus, the UE is to follow the UE specific signal and ignore the slot format indication on the group common PDCCH. However, following one signal and ignoring another does not teach or suggest claim 1. In particular, Wilus fails to teach determining a slot structure for a first slot based on slot structure information included in two signals (e g., a UE specific and a group common signal) and determining a slot structure for a second slot based on one of the signals (e.g., the 
Examiner respectfully disagrees.  3GPP or Wilus uses an if statement which can be understood to utilize the first limitation of and not the second limitation which explains it is preferred that the UE follows the UE-specific PDCCH with ignoring the SFI on group common PDCCH. 
Further Applicant argues the Advisory Action refers to Wilus’ discussion of the UE following the most recent SFI (e.g., the most recent SFI overrides a previous SFI). See Advisory Action, Continuation Sheet. However, mere disclosure of multiple SFI does not mean that the UE is to actually use both SFIs to determine a slot format for a slot. As explicitly stated in Wilus, and as quoted in the Advisory Action, the UE is to use the most recent SFI for the slot. As such, Wilus cannot be relied upon for teaching or suggesting at least, “communicating with the UE using a first slot structure over the first slot and using a second slot structure over a second slot, the first slot structure being based at least in part on the slot structure information included in the group-specific signal and the additional slot structure information included in the UE-specific signal, and the second slot structure being based at least in part on the slot structure information included in the UE-specific signal,” as recited in amended independent claim 12.
Wilus explains the use of data transmitting or receiving the data channel which already has been scheduled thus can be understood being the first slot.  (see page 5 section 4)
Applicant further argues obviousness.  However all the limitations are being taught as explained above and in action.  


Claim Objection

4.  Claims 1, 3-11 are objected to because of the following informalities: 
 Claim 1 recites,  the Group-specific signal and the UE-specific signal
It is unclear what is considered to be these signals since the amended claims state these UE –specific indication and group-specific indication previously.  This can further be considered lacking antecedent basis.   

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. Claims 1, 6-12, 17-21 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-3GPP TSG RAN WG1 NR Ad-Hoc#2 R.1-171137 here after referred to as 3GPP in view of NPL- 3GPP TR 38.802 V14.1.0(2017-06) herein referred to as 3GPP2nd,   

Regarding claim 1,  3GPP teaches a method for wireless communication, comprising: receiving a group-specific indication including slot structure information for a plurality of slots to be used in communications with a base station, wherein the slot structure information; (see 3GPP section 1  group common PDCCH carrying information i.e like slot structure; see section page 5, 1st paragraph, explains for a slot a UE can receive SFI conveyed by group common PDCCH and also SFI transmitted on UE-specific PDCCH scheduling the same slot, and next slot)   
receiving a user equipment (UE)-specific indication including additional slot structure information for a first slot of the plurality of slots,  (see section page 5, 1st paragraph, explains for a slot a UE can receive SFI conveyed by group common PDCCH and also SFI transmitted on UE-specific PDCCH scheduling the same slot)    the UE-specific signal being based at least in part on the slot structure information of the group-specific signal; (see section page 5, 1st paragraph, explains for a slot a UE can receive SFI conveyed by group common PDCCH and also SFI transmitted on UE-specific PDCCH scheduling the same slot)     determining a first slot structure of the first slot based at least in part on the slot structure information of the group-
communicating with the base station using the first slot structure for the first slot
instead of the second slot structure. (see page 5 section 4 explains transmitting or receiving the data channel which has already been scheduled thus being first slot)    
While 3GPP explains (i.e. 1 DL symbol and 5UL symbols)   does not explicitly disclose these limitations however 3GPP2nd teaches wherein the slot structure information comprises information indicating a number of downlink and uplink symbols in a slot(see page 13 lines 25-33 explains slot format related information defining which symbols are in a slot that are DL and UL)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with 3GPP 2nd    .  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further reduce interference especially in UL/DL transmission. (see page 11 and 20)  

Regarding claim 6, the modified 3GPP taught the method of claim 1, as described above.  3GPP further teaches wherein:
the group-specific signal is a group-specific physical downlink control channel
(PDCCH).(see 3GPP Introduction, explains group common PDCCH)  

Regarding claim 7, the modified 3GPP taught the method of claim 1, as described above.  3GPP further teaches wherein:
the UE-specific indication is a UE-specific physical downlink control channel
(PDCCH).(see 3GPP Introduction explains UE specific PDCCH) 

Regarding claim 8, the modified 3GPP taught the method of claim 1, as described above.  3GPP further teaches wherein:
the UE-specific indication is dynamically or semi-statically received.(see 3GPP section 4  and 5 explains UE-specific PDCCH and UE-specific DCI)  

Regarding claim 9, the modified 3GPP taught the method of claim 1, as described above. 3GPP further teaches wherein determining the first slot structure comprises: determining a default slot structure for the first slot.(see 3GPP section 2, explains Default slot format)  

Regarding claim 10, the modified 3GPP taught the method of claim 1, as described above.  3GPP further teaches comprising:
identifying a nominal slot structure for a sequence of slots, wherein each of the first slot structure for the first slot and a second slot structure for a subsequent second slot is compatible with the nominal slot structure. (see 3GPP Introduction  explains FFS: duration is number of slots)  

Regarding claim 11, the modified 3GPP taught the method of claim 10, as described above. 3GPP further teaches wherein:


Regarding claim 12, 3GPP teaches a method for wireless communication, comprising:
transmitting a group-specific indication including slot structure information to be used in communications with a user equipment (UE); (see 3GPP section 1  group common PDCCH carrying information i.e like slot structure,  explains SFI, Page 5 1st paragraph explains UE can receive SFI coveyed by group common PDCCH)
transmitting a UE-specific indication including additional slot structure information the UE-specific indication being based at least in part on the slot structure information of the group-specific indication; (see section page 5, 1st paragraph, explains for a slot a UE can receive SFI conveyed by group common PDCCH and also SFI transmitted on UE-specific PDCCH scheduling the same slot)   and communicating with the UE using a first slot structure over a first slot, instead of a second slot structure, the first slot structure being based at least in part the group-specific indication and the UE-specific indication. (see section page 5 explains SFI conveyed by group common PDCCH and also SFI transmitted on UE specific PDCCH scheduling the same slot.; further explains PDCCH scheduling the data transmission in the next slot, NR can support cross-slot scheduling and slot aggregation)  the first slot structure being based at least in part on the slot structure information included in the group-specific indication and the additional slot structure information included in the UE-specific indication, (see section page 5 explains SFI conveyed by group common PDCCH and also SFI transmitted on UE specific PDCCH scheduling the same slot)  and the second slot structure being based at least in part on the additional slot structure information included in the UE-specific indication. (see 
While 3GPP explains (i.e. 1 DL symbol and 5UL symbols)   does not explicitly disclose these limitations however 3GPP2nd teaches wherein the slot structure information comprises information indicating a number of downlink and uplink symbols in a slot(see page 13 lines 25-33 explains slot format related information defining which symbols are in a slot that are DL and UL)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with 3GPP 2nd   .  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further reduce interference especially in UL/DL transmission. (see page 11 and 20)  

Regarding claim 17, 3GPP taught the method of claim 12, as described above.  The modified 3GPP further teaches comprising:
determining a default slot structure for the first slot, wherein the group-specific indication indicates the default slot structure. (see 3GPP section 2, explains Default slot format)  

Regarding claim 18, 3GPP taught the method of claim 12, as described above. 3GPP further teaches wherein:
the group-specific signal indicates the first slot structure for a set of UEs including the UE. (see 3GPP explains group common PDCCH for group of UEs)


identifying a nominal slot structure for a sequence of slots, wherein each of the first slot structure for the first slot and a second slot structure for a subsequent second slot is compatible with the nominal slot structure. (see 3GPP Introduction  explains FFS: duration is number of slots)  

Regarding claim 20, 3GPP taught the method of claim 19, as described above.  3GPP further teaches wherein:
each of the first and second slot structures comprise an uplink portion, a downlink portion, and a guard period portion. (See 3GPP section 3 and  4 explains slot format with UL, DL and  GP)

Regarding claim 21, 3GPP taught the method of claim 12, as described above.  The 3GPP further teaches wherein:
the UE-specific signal is dynamically or semi-statically transmitted. (see 3GPP section 4  and 5 explains UE-specific PDCCH and UE-specific DCI)  

Regarding claim 31, 3GPP teaches an apparatus for wireless communication, comprising:
a processor;
memory coupled to the processor; and
instructions stored in the memory and executable by the processor to cause the
apparatus to: (memory and processor are parts of base station as well UE)  
receive a group-specific indication including slot structure information for a plurality of slots to be used in communications with a base station, (see 3GPP section 1  group common PDCCH st paragraph explains UE can receive SFI coveyed by group common PDCCH)   
receive a user equipment (UE)-speciftc indication including additional slot structure information for a first slot of the plurality of slots, the UE-specific signal being based at least in part on the slot structure information of the group-specific signal; (see section page 5, 1st paragraph, explains for a slot a UE can receive SFI conveyed by group common PDCCH and also SFI transmitted on UE-specific PDCCH scheduling the same slot)    
determine a first slot structure of the first slot based at least in part on the slot structure information of the group-specific indication and the additional slot structure information of the UE-specific indication and a second slot structure based at least in part on the slot structure information of the group-specific indication; (see section page 5 explains SFI conveyed by group common PDCCH and also SFI transmitted on UE specific PDCCH scheduling the same slot.; further explains PDCCH scheduling the data transmission in the next slot, NR can support cross-slot scheduling and slot aggregation)     and communicate with the base station using the first slot structure for the first slot instead of the second slot structure. (see page 5 section 4 explains transmitting or receiving the data channel which has already been scheduled thus being first slot)    
While 3GPP explains (i.e. 1 DL symbol and 5UL symbols)   does not explicitly disclose these limitations however 3GPP2nd teaches wherein the slot structure information comprises information indicating a number of downlink and uplink symbols in a slot(see page 13 lines 25-33 explains slot format related information defining which symbols are in a slot that are DL and UL)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with 3GPP 2nd    .  One of ordinary skill in the art would 


Regarding claim 32, 3GPP teaches an apparatus for wireless communication, comprising:
a processor;
memory coupled to the processor; and
instructions stored in the memory and executable by the processor to cause the
apparatus to: (memory and processor are parts of base station as well UE)  
transmit a group-specific indication including slot structure information for a plurality of slots to be used in communications with a user equipment (UE), (see 3GPP section 1  group common PDCCH carrying information i.e like slot structure,  explains SFI, Page 5 1st paragraph explains UE can receive SFI coveyed by group common PDCCH)   
transmit a UE-speciftc indication including additional slot structure information for a first slot of the plurality of slots, (see section page 5, 1st paragraph, explains for a slot a UE can receive SFI conveyed by group common PDCCH and also SFI transmitted on UE-specific PDCCH scheduling the same slot)      the UE-speciftc indication being based at least in part on the slot structure information of the group-specific indication;  (see section page 5, 1st paragraph, explains for a slot a UE can receive SFI conveyed by group common PDCCH and also SFI transmitted on UE-specific PDCCH scheduling the same slot)    and communicate with the UE using a first slot structure over the first slot instead of a second slot structure, (see page 5 section 4 explains transmitting or receiving the data channel which has already been scheduled thus being first slot)     the first slot structure being based at least in part on the slot structure 
While 3GPP explains (i.e. 1 DL symbol and 5UL symbols)   does not explicitly disclose these limitations however 3GPP2nd teaches wherein the slot structure information comprises information indicating a number of downlink and uplink symbols in a slot(see page 13 lines 25-33 explains slot format related information defining which symbols are in a slot that are DL and UL)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with 3GPP 2nd    .  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further reduce interference especially in UL/DL transmission. (see page 11 and 20)  



7. Claims 3-5, 14-16 are rejected under 35 U.S.C. §103 as being unpatentable over NPL-3GPP TSG RAN WG1 NR Ad-Hoc#2 R.1-171137 in view of NPL- 3GPP TR 38.802 V14.1.0(2017-,


Regarding claim 3, the modified 3GPP taught the method of claim 1, as described above.  3GPP does not explicitly teach these limitations however analogous art 3GPP 3rd further teaches wherein:
the second slot structure indicates multiple slot structures for respective slots subsequent to the first slot. (see 3GPP 3rd  Q9 explains SFI with other DCI different slots, including later slot)  
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with 3GPP 3rd .  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve slot efficiency and interference measurement (see section 2 summary). 

Regarding claim 4, 3GPP taught the method of claim 1, as described above. 3GPP does not explicitly disclose the claim limitations however 3GPP rd teaches comprising:
identifying a set of slot structure combinations available for use by a UE for a first slot and for a second slot, each combination having a downlink slot structure and an uplink slot structure; (see 3GPP 3rd Q8 UL/DL slots)  
selecting, for the first slot and the second slot, one combination of the set of slot structure combinations. (see 3GPP 3rd Q3  and Q8 explains SFI for multiple slots)


Regarding claim 5, the modified 3GPP taught the method of claim 4, as described above.  The modified 3GPP further teaches wherein:
the one combination is selected based at least in part on a capability of the UE, an operation to be performed by the UE, an operational condition associated with the UE, or a combination thereof. (see 3GPP 3rd Q3  and Q8 explains SFI for multiple slots)

Regarding claim 14, the modified 3GPP taught the method of claim 12, as described above.  3GPP does not explicitly teach these limitations however analogous art 3GPP 3rd further teaches wherein:
the UE-specific indication indicates a set of slot structure combinations available for use by the UE, wherein the second slot structure is based at least in part on the set of slot structure combinations. (see 3GPP 3rd Q3  and Q8 explains SFI for multiple slots)
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine the modified 3GPP with 3GPP 3rd .  One of ordinary skill in the art would have been motivated to make this modification before the effective filling data of the claimed invention to further improve slot efficiency and interference measurement (see section 2 summary). 


Regarding claim 15, the modified 3GPP taught the method of claim 14, as described above.  The modified 3GPP further teaches wherein:
the second slot structure is based at least in part on a capability of the UE, an operation to be performed by the UE, an operational condition associated with the UE, or a combination thereof. (see 3GPP 3rd Q3  and Q8 explains SFI for multiple slots)

Regarding claim 16, the modified 3GPP taught the method of claim 13, wherein:
the second slot structure indicates multiple slot structures for respective slots subsequent to the first slot. (see 3GPP 3rd  Q9 explains SFI with other DCI different slots, including later slot)  


																													
Reasons for allowance




8.	Claims 22-30, 33, 34 are allowed.



9.	The following is an examiner’s statement of reasons for allowance:


The closest prior art NPL- 3GPP TSG RAN WG1 NR Ad-Hoc#2 Qingdao, P.R, China 27tfi - 30th June 2017 explains NR supports a ‘group common PDCCH’ carrying information of e.g. 
Detailed content of the ‘group common PDCCH’ including usage for TDD and FDD.  


However regarding claims 22, 30, 33 and 34 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: identifying a channel duration for a modular channel, the channel duration based at least in part on the slot structure, the modular channel comprising time-frequency resources for a set of symbols within the slot, the modular channel comprising a first channel of a set of channels and a second channel of the set of channels having an interval duration that is an integer multiple of an interval duration of the first channel:
								

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may 
/GERALD A SMARTH/Primary Examiner, Art Unit 2478